IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 38720

STATE OF IDAHO,                                  )     2011 Unpublished Opinion No. 752
                                                 )
       Plaintiff-Respondent,                     )     Filed: December 20, 2011
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
DEE WAYNE DYKE,                                  )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Michael E. Wetherell, District Judge.

       Judgment of conviction and unified sentence of fourteen years, with a minimum
       period of confinement of five years, for grand theft and concurrent unified
       sentence of ten years, with a minimum period of confinement of three years, for
       burglary, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Diane M. Walker, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GRATTON, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Dee Wayne Dyke pled guilty to grand theft, I.C. §§ 18-2403(1), 2407(1)(b), and burglary,
I.C. § 18-1401. The district court sentenced Dyke to a unified term of fourteen years, with a
minimum period of confinement of five years, for grand theft and a concurrent unified term of
ten years, with a minimum period of confinement of three years, for burglary. Dyke appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.

                                                1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Dyke’s judgment of conviction and sentences are affirmed.




                                                   2